Citation Nr: 0813820	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  00-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder (claimed as 
schizophrenia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to March 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).

A videoconference hearing was conducted before the 
undersigned Veterans Law Judge in June 2003.  Additional 
evidence was received at that time along with a waiver of 
consideration by the Agency of Original jurisdiction.  The 
Board remanded this case for additional development in July 
2004.  The development is complete and the claims have been 
returned to the Board for disposition.

VA received additional evidence in October 2007.  This 
evidence is duplicative and or redundant in substance of 
evidence previously associated with the claims folders.  
Therefore, while no waiver of AOJ adjudication is associated, 
referral to the AOJ for consideration in the first instance 
is not warranted.  38 C.F.R. § 20.1304.

The Board notes that, although the appellant has variously 
claimed PTSD, schizophrenia, and anxiety, he essentially 
seeks service connection for an acquired psychiatric 
disability.  Accordingly, the Board will consider the claim 
here broadly.  The issue of entitlement to service connection 
for PTSD is the subject of a Remand.


FINDING OF FACT

Bipolar disorder had its onset during active duty in Vietnam.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as bipolar 
disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from March 1969 to March 
1970 and in the Republic of Vietnam from January to March 
1970.  The appellant was discharged after psychiatric 
hospitalization for suicidal ideation.  Form DD 214 shows 
that he received the National Service Defense Medal (NSDM) 
and Vietnam Service Medal (VSM).

Service personnel records reflect that the appellant was 
unable to perform his assigned job duties after joining his 
Vietnam unit in January 1970.  The appellant was initially 
assigned duties as a radio operator, but he could not perform 
these due to a nervous condition.  He was later assigned 
duties as a switchboard operator but could not perform in 
this capacity either.

Service medical records include a report of medical history 
(preinduction) dated June 1969 showing a self- report of 
"depression or excessive worry" and "nervous trouble of 
any sort."  The physician noted only that the appellant was 
"depressed and worries."  On service preinduction 
examination, clinical evaluation was normal.  In February 
1970, the appellant was hospitalized after threatening to 
shoot himself with an M-16.  At that time, polydrug use was 
noted; also the appellant reported that a friend had hung 
himself while on leave.  The provisional diagnosis was 
"Depressive reaction, acute, severe and chronic, moderate."  
He was treated with Thorazine and given a 30 day rear duty 
profile based on moderate, chronic anxiety reaction.  
Clinical record cover sheet, DA Form 8-275-3, reflects 
various diagnoses: Moderate acute situational maladjustment 
manifested by anxiety and despondency; and emotional 
instability, chronic, severe, existing prior to service.  
Report of examination dated January 1970 reflects abnormal 
psychiatric findings on clinical evaluation; it was noted 
that the appellant had been diagnosed with depressive 
reaction.

The appellant filed an original claim for compensation in 
July 1970 based on nerves in service and a VA examination was 
conducted in July 1970.  On examination, the appellant 
reported a history of depression beginning a few weeks after 
his induction into Vietnam effort, and that the onset 
corresponded with the orders to join combat at a "Landing 
Zone."  It was noted that a medical discharge ultimately 
resulted.  The impression was chronic depression, acute 
situational reaction, questionable inadequate personality, 
questionable anxiety neurosis.

In March 1982, the appellant underwent psychological testing.  
The psychologist commented that, based on the results, 
neurotic and psychotic personality diagnoses were possible, 
and that the appellant experienced a good deal of 
psychological pain (depression, anxiety).  It was noted that 
the appellant was severely depressed, and worrying.

An April 1982 VA hospital summary shows that the appellant 
was admitted for complaints of amphetamine and alcohol abuse, 
depression and suicidal ideation, and vocational and marital 
problems.  The diagnoses were drug abuse and antisocial 
personality.

In January 1986, the appellant filed a claim for psychiatric 
disability.  In February 1986, VA received a statement from 
the appellant describing traumatic events during his Vietnam 
service.  These included seeing dead bodies, being trained to 
kill, physical abuse, having been kicked in the tail bone, 
mental abuse, guilt, and carrying a weapon to kill.  He 
reported that he was under constant mortar fire, that he was 
a rifleman, and that he received a CIB (combat infantry 
badge).

A statement dated February 1986 from the appellant's mother 
to his doctor reflects her concern about the appellant's 
welfare.  She noted that he "had a hard time coping with 
stress since he returned from Vietnam."  In August 1988, VA 
received a statement from the appellant's mother indicating 
similarly.

A February 1986 VA hospital summary reflects that the 
appellant was transferred from a private hospital after 
overdosing on Xanax, which he attributed to Vietnam 
flashbacks.  The diagnoses included PTSD, rule out borderline 
personality disorder.  It was noted that he was an outpatient 
in White City Domiciliary since 1985.

A December 1987 private hospital report reflects that the 
appellant was admitted by police for threatening to kill his 
wife and himself with a butcher knife, and that this seemed 
to occur during a flashback.  He was recently taken off the 
medication Xanax.  The appellant reported a long history of 
Vietnam flashbacks.  The diagnoses were rule out atypical or 
mixed mental disorder, rule out organic affective syndrome, 
and PTSD.

In August 1988, the appellant submitted a copy of his January 
1986 report of stressors.  He also identified combat service 
in the 5th Cavalry, but could not recall any campaign names 
during his alleged combat service.

On VA authorized psychiatric examination in December 1988, 
the appellant was assessed with anxiety and chronic 
depression; the examiner found that the he did not present 
signs or symptoms compatible with PTSD.  The diagnoses were 
dysthymic disorder (depressive neurosis), alcohol dependence 
(reportedly in remission), and multiple substance abuse 
(reportedly in remission).  Antisocial personality disorder 
was also shown.  A Social and Industrial Survey accompanied 
the examination.  The impression was a long history of 
emotional instability, some preceding military service.  It 
was noted that the extreme stress of active duty in Vietnam 
appears to have strongly aggravated the preexisting condition 
and led to a continuing pattern of poor adjustment with 
periodic hospitalizations.

A June 1988 VA treatment record shows that the appellant was 
seen for complaints of nerves, anxiety, and depression.  The 
assessment included PTSD with depression, and rule out 
borderline personality.

In April 1993, a VA examination was conducted.  The examiner 
noted that the appellant had a history of periods of anxiety 
dating to military service with personality and substance 
abuse issues contributing to his difficulties.  The appellant 
was diagnosed with history of depression, history of multiple 
polysubstance abuse, and history of alcohol dependence.  He 
was further assessed with an antisocial personality disorder.

Report of VA hospital admission dated November 1998 reflects 
that the appellant was transferred from a private medical 
center for detoxification.  He reported suicidal thoughts and 
hallucinations.  The final diagnoses were alcohol dependence, 
and schizo-affective disorder.

VA outpatient treatment notes dated January to March 1999 
reflect that the appellant was followed for a schizoaffective 
disorder.  The appellant reported nightmares of Vietnam and 
hallucinating.  He was treated with medication, including 
Olanzapine and Alprazolam.

An April 1999 statement from the appellant reflects that he 
was harassed by a sergeant that did not like him in service, 
that he was under constant mortar fire when sent to the "LZ 
by Quan Loy 1 corps Surrounding Areas."  He reported that he 
was kicked in the tail bone by his abusive sergeant, feared 
for his life under constant enemy fire, and had people killed 
or shot around him.

Report of VA hospitalization for the period of April to May 
1999 reflects that the appellant was admitted after an 
altercation with his girlfriend.  Diagnoses include schizo-
affective disorder and PTSD.  Report of VA hospitalization 
for the period of May to June 1999 reflects that the 
appellant was admitted after becoming confused and 
disoriented due to toxic Lithium levels.  Diagnoses include 
schizo-affective disorder and PTSD by history.

A VA treatment note dated August 1999 reflects a history of 
hearing voices while in Vietnam, and he reported current 
visual and auditory hallucinations; the assessment was 
chronic paranoid schizophrenia.  Subsequently dated treatment 
notes reflect complaints of increased paranoia and 
nightmares, and fluctuations in anxiety levels.  

In October 1999, the appellant reported that he was sent to a 
Landing Zone by Quan Loy and that he was under constant 
mortar fire causing him to fear for his life.  He reported 
going on search and destroys missions.  All this, he stated 
caused him to become severely depressed and despondent, and 
to eventually seek medical care.

A February 2000 VA treatment note reflects diagnoses for 
unspecified schizophrenia and recurrent major depression.  In 
August 2000, the appellant underwent VA PTSD and psychiatric 
testing.  The findings were significant for emotional 
distress, suicidal ideation, and anxiety.  VA treatment notes 
date January to June 2001 reflect complaints of depression 
and hallucinations.  Diagnoses included depression, PTSD, and 
schizophrenia.  Report of VA hospitalization for the period 
of March to April 2002 reflects a history of combat service 
in Vietnam.  He reported witnessing multiple deaths.  The 
diagnoses included PTSD, major depression, and benzodiazepine 
dependency.  VA treatment notes dated May 2003 show 
assessments for psychosis, major depression, and PTSD.

In June 2003, a videoconference hearing was conducted.  The 
appellant testified that he saw one man killed in Vietnam, 
but he did not know his name.  He further testified that he 
saw other people wounded and die in Tay Ninh 99 Helicopter 
Pad in the I Corps area of Vietnam in mid-February 1970.  At 
this time, lay statements from the appellant's mother, 
father, and sister were submitted.  These reflect that the 
appellant had significant difficulty functioning after his 
return from Vietnam; specifically, he had problems coping 
with day-to-day matters, he was moody and withdrawn, and he 
had nightmares.

Report of psychiatric examination dated February 2006 
reflects that the appellant "continued to show symptoms of 
full blown PTSD from his experiences in Vietnam."  The 
diagnoses were PTSD with depressive features, paranoid 
schizophrenia, and history of polysubstance abuse in 
remission.  The examiner reported that stressors include 
"symptoms of PTSD and schizophrenia, lack of social network, 
unemployed, lack of transportation, estranged from children, 
unable to form and maintain close relationships, cannot 
tolerate being around people, antagonistic relationships with 
his payee, no friends."

In April 2007, a VA psychiatric examination was conducted.  
The examiner thoroughly reviewed the claims folders and 
recorded the relevant history in his examination report.  By 
history, the appellant was transferred to a landing zone in a 
helicopter that took sniper fire, which scared the appellant.  
In another incident, he saw a helicopter crash causing gas to 
leak out and was forbidden to aid the occupants; the area was 
sprayed with foam and he later learned that the occupants had 
died.  He reports that, after this incident, he sought 
psychiatric help.  While seeking psychiatric help, the 
appellant noted that he was disturbed by seeing a soldier 
with an abdominal wound.  PTSD, bipolar disorder with 
psychotic features, and cognitive disorder were assessed.  
The examiner stated that the appellant "suffered trauma in 
Vietnam and has requisite symptoms" for PTSD.  Additionally, 
the examiner stated that bipolar disorder had its onset in 
Vietnam.  He noted that records show that the appellant quit 
sleeping and had a depressed mood with some paranoid 
thinking, which required treatment with Thorazine.  He 
further noted that the appellant had mood cycling episodes 
after service.  The examiner dismissed schizophrenia as a 
diagnosis based on the cycling mood episodes and his 3 
marriages, which he deemed inconsistent with a diagnosis for 
schizophrenia.

Service Connection

Initially, the Board notes the appellant served during the 
Vietnam Era and he served in the Republic of Vietnam from 
January to March 1970.  Service records show that the 
appellant received the NSDM and VSM.  The appellant's 
specialty was field radio mechanic.  See DD Form 214.  
Service personnel records reflect that the appellant was 
absent without leave from 29 December 1969 to 14 January 
1970.  Effective 28 January 1970, the appellant was assigned 
to the 2BN, 5th Cavalry Division in Vietnam and assigned 
duties as a radio mechanic.  These records show that he was 
unable to perform his duties due to a nervous condition; his 
job was changed to a switchboard operator.  Health record 
dated 28 January 1970 shows that the appellant was given a 30 
day rear duty profile for anxiety reaction and treated with 
Thorazine.  On 3 February 1970 the appellant was seen by a 
medic for history of "locking and loading" an M-16 in an 
attempt to shoot himself in the head; the appellant presented 
himself to the company NCO and complained about having to get 
out of Vietnam.  He was hospitalized and referred to another 
facility for follow-up.  Service medical records are silent 
for complaints or official notation of combat service, to 
include exposure to weapons fire or mortar attacks, 
performing search and destroy duty, or witnessing any deaths 
while in Vietnam.  .  The Board observes that during post 
service the appellant reported that he was an artilleryman, 
received a CIB, and a variety of stressful event.  The 
appellant's reported stressors vary between those reported at 
examination and those reported to VA for verification.  The 
appellant has been vague concerning the dates the in-service 
stressors.  The service records show that the appellant was 
having psychiatric difficulties upon arriving in Vietnam, 
show that he was immediately given a profile that kept him to 
the rear, and that he was given psychiatric medication.  In 
view of the above, the Board finds that the appellant is not 
a combat veteran and that, therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application in this case

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Here, the appellant is not a combat veteran, as discussed 
above.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).


With respect to the claim for service connection for an 
acquired psychiatric disorder, the Board concludes that the 
evidence supports service connection.  The evidence of record 
clearly establishes that the appellant was seen for 
psychiatric problem soon after arriving in Vietnam.  He was 
diagnosed with depressive reaction in January and February 
1970, and discharged in March 1970.  Soon after service 
discharge, on VA examination in July 1970, the appellant was 
diagnosed with chronic depression and other mental health 
problems.  The appellant's post service medical history 
reflects a series of psychiatric hospitalizations and 
treatment.  Post service, there are significant abnormal 
psychiatric findings, which have been variously diagnosed, as 
indicated above.  However, on the most recent VA examination 
in April 2007, the appellant was evaluated and a 
comprehensive longitudinal review of his medical history was 
conducted.  The examiner diagnosed bipolar disorder and he 
indicated that this condition had its onset in Vietnam.  
Accordingly, service connection for an acquired psychiatric 
disorder, diagnosed as bipolar disorder, is warranted.

The Board notes that, although the records shows that the 
appellant had some depression and worried prior to service 
entry, the report of entrance examination showed normal 
clinical findings and no psychiatric abnormality.  
Accordingly, there is no evidence to rebut the presumption of 
soundness upon service entry.  Certainly, nothing suggests 
that a bipolar disorder pre-existed service.

VCAA

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  To that end, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The present claim was initiated prior 
to the VCAA enactment; however, April 1999 VA correspondence 
informed the appellant of the requirements for service 
connection for PTSD.  The appellant was further notified of 
the VCAA as it applies to his present appeal by 
correspondence dated in March 2001.  He has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Lastly, VA 
provided notice of the disability rating and effective date 
elements in a September 2006 letter; as the claims were 
subsequently readjudicated, the appellant was afforded due 
process and there is no prejudice to the appellant.

The VCAA notice letters provided to the appellant generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the appellant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102.  The appellant has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been satisfied.

Furthermore, VA has satisfied the VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 C.F.R. § 3.159.  In this case, service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  VA provided appropriate examinations 
and obtained any necessary opinions.  Further, the appellant 
requested and was provided with a hearing before the Board in 
June 2003.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The 'harmless error doctrine' is applicable 
when evaluating VA's compliance with the VCAA).


ORDER


Service connection for an acquired psychiatric disorder, 
bipolar disorder, is granted.


REMAND

During  service psychiatric manifestions were noted.  PTSD 
has been diagnosed.  However, o examiner has opined whether 
the in-service manifestions were indicative of PTSD.  
Accordingly, the case is REMANDED for an opinion.

The AOJ should refer the file to a 
psychiatrist for a medical opinion.  
Based upon all the evidence of record, 
the examiner should opine whether the in-
service manifestions were indicative of 
PTSD.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


